DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 28 April 2022 has been received and made of record.  Claims 1, 5, 7, 8, 10, 12, and 17 have been amended.  Claims 2, 9, and 14 have been canceled. Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 16 February 2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 April 2022, with respect to the rejection of amended claims 1, 7, and 8 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dutta et al. (U.S. Patent Publication 2012/0197852). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (U.S. Patent Publication 2012/0101912) in view of Dutta et al. (U.S. Patent Publication 2012/0197852), hereinafter Dutta.
Regarding claim 1, Sen shows
A data transmission method comprising: ([0045]; [0048]; Fig. 6; Fig. 1, 120; i.e. A method performed by a computer implementing the data aggregation system using a processor, memory and instructions to perform the method.)
causing a computer to: (Fig. 1, 120; Fig. 6; [0045]; i.e. Computer implementing data aggregation system.)
receive first data ([0015], lines 1-15; i.e. sensor data from a first sensor) having a first transmission destination; ([0023], lines 23-26; [0025], lines 5-8; i.e. first purchaser-client system that purchases real-time sensor data from a first sensor) ([0016]; [0022], lines 10-13; [0026]; [0028], lines 11-14 and 38-41; )
transmit the first data to the first transmission destination; (i.e. first purchaser-client system) ([0026]; [0028], lines 38-41)
receive second data ([0015], lines 1-15; i.e. sensor data from a second sensor) having a second transmission destination, (i.e. second purchaser-client system that purchases sensor data about a particular sensor subject) wherein the second transmission destination is different from the first transmission destination; ([0023], lines 23-26; [0028], lines 11-14 and 41-45; [0020], lines 1-12; i.e. Data-aggregator system receives sensor data from a second sensor. A second purchaser purchases the data for a particular sensor subject. A second particular sensor provides that sensor subject data which is transmitted to the second purchaser-client system which is different than the first purchaser-client system.)
evaluate a relation (i.e. Data-aggregator system evaluates a record to identify subjects associated with sensor IDs.) between the first data and the second data to obtain evaluation results ([0015], lines 15-34; i.e. sensor data from the first sensor and second sensor is related to the same sensor subject) that indicate that the first data and the second data are related; and ([0016]; [0017]; [0019], lines 1-5)
transmit the first data together with the second data to the second transmission destination of the second data in accordance with the evaluation results obtained in the evaluating of the relation. ([0019], lines 1-5; [0022], lines 8-13; [0026]; i.e. The first data from the first sensor is determined to be related to the same sensor subject as the second data from the second sensor and, therefore, is transmitted to the second purchaser who purchased the sensor subject data.)
However, Sen fails to show
determine that there is no accumulated data related to the first data;
Dutta shows
receive first data (i.e. sensor data from a first sensor) having a first transmission destination; (i.e. indexer that subscribes to first sensor data) ([0041]; [0040], lines 13-16; [0069]; [0034]) 
determine that there is no accumulated data related to the first data; (Fig. 3, 303; [0047]; i.e. The aggregator determines whether the sensors are sending redundant data. Thereby determining if there is accumulated data that is the same as/related to the first data.)
transmit the first data to the first transmission destination; ([0069])
Dutta and Sen are considered analogous art because they involve distribution of sensor data. Sen shows an aggregator that receives and sends sensor data to purchasers. Dutta shows discarding duplicate data at the aggregator. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen to incorporate the teachings of Dutta wherein determine that there is no accumulated data related to the first data. Doing so provides for the reduction of the amount of data that is transmitted.

Regarding claim 3, Sen in view of Dutta shows all of the features with respect to claim 1 as outlined above. Sen further shows
The data transmission method according to claim 1, wherein 
at least one of geographical attribute information (i.e. geography of sensors) and temporal attribute information (i.e. time) is set to be evaluation target attribute information, ([0020])
the evaluating of the relation includes evaluating the relation on a basis of the evaluation target attribute information of the first data and the evaluation target attribute information of the second data.  ([0020])
However, Sen fails to show
the method further includes causing the computer to add the evaluation target attribute information to the first data and the second data when the first data and the second data are data to which the evaluation target attribute information has not been imparted
Dutta shows
at least one of geographical attribute information (i.e. spatial factors) and temporal attribute information (i.e. temporal factors/time) is set to be evaluation target attribute information, ([0027], lines 1-4; [0028], lines 1-4; [0069], lines 14-18; [0096]; [0034]; i.e. Aggregator node aggregates sensor data based on the time/spatial correlation associated with sensor data. The time is set as an evaluation target attribute information when user has requested data within a particular time range.)
the method further includes causing the computer to add the evaluation target attribute information (i.e. timestamps) to the first data and the second data when the first data and the second data are data to which the evaluation target attribute information has not been imparted, and ([0061]; [0062]; [0068], lines 1-3; [0063])
the evaluating of the relation includes evaluating the relation on a basis of the evaluation target attribute information of the first data and the evaluation target attribute information of the second data. ([0069], lines 14-18; [0034]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen to incorporate the teachings of Dutta wherein the method further includes causing the computer to add the evaluation target attribute information to the first data and the second data when the first data and the second data are data to which the evaluation target attribute information has not been imparted in order to provide the necessary information to process the data.

Regarding claim 7, this apparatus claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 8, this medium claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 10, this apparatus claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 15, this medium claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Claims 4, 5, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Dutta in view of Burriesci et al. (U.S. Patent Publication 2018/0300319), hereinafter Burriesci.
Regarding claim 4, Sen in view of Dutta shows all of the features with respect to claim 1 as outlined above. However, Sen in view of Dutta fails to show
The data transmission method according to claim 1, wherein the evaluating of the relation includes obtaining a distance between attribute information of the first data and attribute information of the second data with respect to identical attribute information and obtaining a sum of obtained distances when there are a plurality of pieces of attribute information.  
Burriesci shows
wherein the evaluating of the relation ([0029]; i.e. similarities/relationships between fingerprints/sensor data from the two systems) includes obtaining a distance between attribute information (i.e. characteristics/dimensions of fingerprint of system A) of the first data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system A) and attribute information (i.e. characteristics/dimensions of fingerprint of system B) of the second data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system B) with respect to identical attribute information (i.e. each number/characteristic/dimension in the n-dimensional space is a particular characteristic) and obtaining a sum (i.e. distance D) of obtained distances (i.e. ai-bi) when there are a plurality of pieces of attribute information.  ([0024], lines 1-4; [0027]; [0028]; [0076-0077]) 
Burriesci and Sen in view of Dutta are considered analogous art because they involve identifying similar sensor data. Sen shows identifying similar data by using tags or sensor IDs to identify related sensor data. Burriesci shows that multiple characteristics of the sensor data may be compared to identify related sensor data. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen in view of Dutta to incorporate the teachings of Burriesci wherein the evaluating of the relation includes obtaining a distance between attribute information of the first data and attribute information of the second data with respect to identical attribute information and obtaining a sum of obtained distances when there are a plurality of pieces of attribute information.  Doing so provides for method in which to identify related sensor data that is comprised of multiple characteristics.

Regarding claim 5, Sen in view of Dutta shows all of the features with respect to claim 1 as outlined above. However, Sen in view of Dutta fails to show
The data transmission method according to claim 1, wherein the evaluating of the relation includes classifying the first data into classes by a clustering method using attribute information, obtaining a value of a probability of the second data being classified into classes, and determining that the relation is high when the first data is classified into a class having a maximum probability value.
Burriesci shows
wherein the evaluating of the relation ([0029]; i.e. similarities/relationships between fingerprints/sensor data from the two systems) includes classifying the first data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system A) into classes (i.e. established clusters) by a clustering method (i.e. generating fingerprint/calculating distances between fingerprint and derivative fingerprints of clusters/comparing distances to thresholds in order to classify the fingerprint into a particular cluster) using attribute information, ([0028]; i.e. characteristics/dimensions of fingerprint of system A as part of a fingerprint) obtaining a value of a probability (i.e. proximity value/distance between derivative fingerprint for a cluster and fingerprint of system B) of the second data ([0019], lines 7-10; [0020], lines 7-8; i.e. sensor readings and metadata from system B) being classified into classes, (i.e. established clusters) and determining that the relation is high when the first data is classified into a class (i.e. cluster) having a maximum probability value. (i.e. The proximity value of the fingerprint of system A is below the threshold for a cluster thereby being a maximum probability that the fingerprint belongs in that cluster/class.) ([0076]; [0077]; [0080-0084]; i.e. Fingerprints of the first sensor data/system A and the second sensor data/system B are compared to a derivative fingerprint for a cluster by calculating a distance for each. If the distances are below a threshold for a same cluster then the first sensor data and the second sensor data are considered to be a part of the same cluster or related.)
Burriesci and Sen in view of Dutta are considered analogous art because they involve identifying similar sensor data. Sen shows identifying similar data by using tags or sensor IDs to identify related sensor data. Burriesci shows that multiple characteristics of the sensor data may be compared to sensor data of a cluster in order to identify a cluster in which the sensor data belongs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen in view of Dutta to incorporate the teachings of Burriesci wherein the evaluating of the relation includes classifying the first data into classes by a clustering method using attribute information, obtaining a value of a probability of the second data being classified into classes, and determining that a relation is high when the first data is classified into a class having a maximum probability value. Doing so provides for method in which to identify related sensor data that is comprised of multiple characteristics.

Regarding claim 11, this apparatus claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 12, this apparatus claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 16, this medium claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.

Regarding claim 17, this medium claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Dutta in view of Kim (U.S. Patent Publication 2014/0258474).
Regarding claim 6, Sen in view of Dutta shows all of the features with respect to claim 1 as outlined above. However, Sen in view of Dutta fails to show
The data transmission method according to claim 1, wherein the evaluating of the relation includes obtaining a correlation coefficient between a data set having an identical transmission source to the first data and a data set having an identical transmission source to the second data. 
Kim shows
wherein the evaluating of the relation (i.e. dependency between sensor data from two different M2M devices) includes obtaining a correlation coefficient between a data set (i.e. sensor data A1-A6) having an identical transmission source (i.e. first M2M device) to the first data (i.e. sensor data from first M2M device) and a data set (i.e. sensor data B1-B6) having an identical transmission source (i.e. second M2M device) to the second data. (i.e. sensor data from second M2M device) ([0071]; [0097-0102])
Kim and Sen in view of Dutta are considered analogous art because they involve collecting sensor data. Sen shows identifying related data by using tags or sensor IDs to identify related sensor data. Kim shows that identifying related data may include determining a correlation coefficient. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sen in view of Dutta to incorporate the teachings of Kim wherein the evaluating of the relation includes obtaining a correlation coefficient between a data set having an identical transmission source to the first data and a data set having an identical transmission source to the second data. Doing so provides a proven alternate method in which to determine the relation.

Regarding claim 13, this apparatus claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Regarding claim 18, this medium claim comprises limitations substantially the same as those detailed in claim 6 above and is accordingly rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451